Citation Nr: 1312974	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  09-33 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for residuals of head injury, to include headaches and vertigo.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from February 1975 to February 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO, inter alia, declined to reopen the claims for service connection for a cervical spine disability, for a low back disability, for a right knee disability, to include meniscal tear, for a left knee disability, and for post-concussive headaches and vertigo.  In October 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) regarding the cervical spine, low back, and right knee issues was issued in July 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.  

In December 2009, the Board remanded the cervical spine, low back, and right knee claims to the RO to schedule the Veteran for a Board hearing on those issues and to provide the Veteran and his attorney with an SOC regarding the left knee disability and residuals of head injury issues.  An SOC was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.  

The Veteran was initially represented by Disabled American Veterans.  In December 2008, the Veteran granted a power-of-attorney in favor of the private attorney designated on the title page.

In August 2010, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  At the time of the hearing, the Veteran's attorney submitted additional medical evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  This evidence was accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).

Also during the August 2010 Board hearing, the Veteran indicated on the record that he withdrew from appeal petitions to reopen claims for service connection for head scars and for contusions to the back of the right leg and left leg.  

In 2010, the Veteran's attorney filed a Motion for a New Hearing, pursuant to 38 C.F.R. § 20.717 (2010).  The motion was denied by the undersigned VLJ, and the Veteran and his attorney were notified of the denial in June 2011.  Reconsideration of the Motion was denied in September 2011.  

In September 2011, the Board granted petitions to reopen all claims and remanded the acclaims for service connection, on the merits, for further development, after which the claims were denied and returned to the Board.  Accordingly, the claims remaining on appeal have been re-captioned as reflected on the title page.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The Board's decision on the claims for service connection for a cervical spine disability and for residuals of a head injury is set forth below.  The claims for service connection for low back, right knee and left knee disabilities are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.  

As a final preliminary, the Board notes that the issues of service connection for asthma and for bipolar disorder were raised by the Veteran's representative during the August 2010 Board hearing and in correspondence to the Board in October 2010.  However, as these matters have not been adjudicated by the RO, they are not , but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.  

2.  Competent, credible evidence on the question of whether the Veteran's current cervical spine disability is etiologically related to traumatic accidents in service is in relative equipoise.  

3.  Competent, credible evidence on the question of whether the Veteran's current residuals of head injury including headaches and vertigo are etiologically related to traumatic accidents in service is in relative equipoise.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for cervical spine disability are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of head injury including headaches and vertigo are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Given the favorable disposition of the claim for service connection for a cervical spine disability and for residuals of head injury, to include headaches and vertigo, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.  

The Veteran served as a U.S. Army helicopter mechanic with no overseas service.  He contends that his cervical spine disorder and residuals of head injuries are the results of two accidents during active service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by  (a)evidence of (i) a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) continuity of symptomatology when a chronic disease is not shown as such during service. 

Absent a diagnosis of a chronic disease as defined in 38 C.F.R. § 3.309(a), service connection may not be awarded solely on the basis of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis and certain brain abnormalities such as hemorrhage and thrombosis are among those chronic diseases defined in 38 C.F.R. § 3.309(a) and  may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  Residuals of injury such as headaches and vertigo are not listed among the identified chronic diseases.  

A disorder diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In adjudicating a claim for VA benefits, VA is responsible for determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Service treatment records show that the Veteran sought treatment in May 1975 after hitting his head in a swimming pool two days earlier.  A clinician noted a black eye and the Veteran's report of right side head pain.  X-rays of the facial structure were normal.  The clinician also noted nasal congestion and respiratory symptoms and diagnosed bronchitis.  The Veteran received follow-up treatment for the respiratory infection but not for any headaches or vertigo.  In an October 1975 follow-up, a clinician noted the history of a cranial injury but noted no reported headaches and that the neck was within normal limits.  

In a January 1977 medical history questionnaire, the Veteran denied any frequent or severe headache, loss of memory, or periods of unconsciousness but reported episodes of dizziness and fainting spells on sudden standing.  He also reported that he was in an automobile accident six weeks earlier but did not note the nature and severity of any injuries.  A military physician noted scars under the nose and occasional respiratory wheezing but no other abnormalities.  The examiner indicated that the Veteran was being processed for discharge for the convenience of the government without further explanation.  The Veteran received a discharge under honorable conditions.  

In August 2004, the Veteran submitted a police report of the motor vehicle accident in December 1976 that showed that the Veteran was the driver of an automobile that was hit by another car in the left side, pushing his car off the road and overturning.  The Veteran was taken by ambulance to private and then an Army hospital.  In February 2011, the Veteran obtained and submitted a report that found that the accident was in the line of duty and not due to misconduct.  Hospital treatment records showed that the Veteran was diagnosed with scalp abrasions and multiple contusions.  X-rays and clinical neurologic tests were normal with a full range of motion of the cervical spine.  The Veteran was discharged the next day and found fit to return to duty after a weekend.  The Veteran also submitted a photograph showing his wearing of a cervical collar and statements from relatives with substantially the same description of events.  

In an August 1977 report, a private physician noted that he had provided treatment to the Veteran from the date of the accident until June 1977.  The physician noted that the Veteran experienced symptoms of neck pain, headaches, vertigo, nausea, cervical sprain, and scalp lacerations.  X-rays showed no fractures or dislocations.  The physician prescribed heat, massage, muscle relaxant, analgesic, and medication for nausea.  The physician noted that at the end of his course of treatment, the Veteran continued to report severe headaches, neck pain, and occasional blackouts and that he expected the symptoms to persist for a few more months.  

After active service, the Veteran worked in several occupations including sales, home repair, and delivery businesses.  The claims file contains records of private emergency room and outpatient medical care starting in 2001, VA outpatient care starting in 2004, and records of Social Security Administration (SSA) disability benefits examination and adjudication.  In August 2001, the Veteran reported an episode of dizziness after heavy lifting.  A computed tomography scan of the head was normal.  There are records of a head injury from a backward fall from a chair in 2005 and references to an earlier head injury in 1998.  The SSA granted benefits in part for degenerative spinal disease.  

In December 2007, a VA neurologist noted that the Veteran had been diagnosed with cervical spine disease and concluded that the disease "relates either to the motor vehicle accident in 1976 or to the injury that occurred diving in to the swimming pool in 1975."  The neurologist did not have access to the claims file records including the hospital records following the motor vehicle accident.  In June 2009, a VA physician reviewed the claims files that also did not yet include the 1976 hospital records.  This physician concluded that the cervical spine disease was not related to the motor vehicle accident because the Veteran did not sustain significant trauma to the spine.  In August 2010, a private physician reviewed the records and concluded that the Veteran's recurrent headaches, dizziness, and vertigo had their onset in active service as a consequence of the pool and motor vehicle accidents.  He also noted that the Veteran had been diagnosed at a VA clinic in 2005 with a bipolar disorder, and that studies have shown to be a residual of traumatic brain injury.  

During the August 2010 Board hearing, the Veteran reported that he experienced dizziness and a sore neck since the 1975 pool accident and that he reinjured his neck and was unconscious for a period of time after the motor vehicle accident.  He denied any post-service neck injuries.   He stated that he did not seek treatment for many years because of a lack of health insurance, an inability to take time off from work, and the ability to tolerate the pain and deal with the symptoms. 

In September 2011, the Board remanded the claims for service connection for a cervical spine disorder and for residuals of a head injury and in part to obtain VA examinations.  VA examinations were performed in January 2012 and February 2012.  The Board requested that the examiners review the service treatment records including records of military clinic treatment after a May 1975 pool diving accident and military hospital treatment following a December 1976 motor vehicle accident.  The latter records were not associated with the claims file until January 2011.  

With respect to the cervical spine, an examiner noted a review of the claims file including these records as well as opinions from VA and private in December 2007 and August 2010.  The examiner correctly noted that the two previous opinions were offered prior to the receipt of the December 1976 hospital records.  The examiner concluded that there were "...too many inconsistencies between the current claims, and the service treatment records."  The physician generally referred to the symptoms and diagnoses immediately after the accidents as noted by the military clinicians but did not explain the specific inconsistencies or why the treatment notations did or did not support the Veteran's contentions.  Further, the examiner did not discuss the observations of a private physician in August 1977, the Veteran's successful performance after service in various manual skill and sales positions, or his post-service medical history.    

With respect to the residuals of a head injury, the examiner reviewed the claims file and noted that the record of the motor vehicle accident was limited to an investigator's report.  The examiner did not refer to the hospital treatment records, the January 1977 discharge physical examination, or August 1977 physician's report.  The examiner noted three current symptoms possibly associated with a traumatic brain injury but concluded that two symptoms were recent onset or associated with medications but not the accidents in service.  The examiner noted that the Veteran's symptoms after both accidents did not meet the criteria for a diagnosis of a traumatic brain injury, and he declined to attribute any symptoms to residuals of head trauma.  The examiner did not discuss cognitive, concentration, or memory deficits noted in VA and private outpatient treatment records starting in 2005 or the records that had been obtained from the SSA in October 2007.  

The Board considered the reports of two private physicians submitted by the Veteran in February 2013.  

In an October 2012 letter, a private orthopedic physician examined the Veteran.  The physician noted the Veteran's reports of neck pain radiating to headaches.  The physician inaccurately cited symptoms after the pool and automobile accidents that were not noted in the clinical records and failed to comment on all relevant factors.  For example, the physician referred to the Veteran's dizziness after the pool accident while a clinician noted only pain on the right side of the head and a black eye.  Dizziness was noted the next day associated with a severe pulmonary infection.  The physician did not discuss a series of skull X-rays that were normal.  Contrary to the physician's notations, the hospital records of treatment after the motor vehicle accident did not show significant injuries to the neck rather only contusions and a scalp abrasion with a return to full duty after a weekend.  The physician did not address the August 1977 report of the private physician who provided treatment after the motor vehicle accident.  The physician concluded that the pool diving accident would clearly explain the headaches and neck pain.   

In a September 2012 letter, a private neurologist noted a review of the claims file including the earlier medical opinions and examined the Veteran.  The neurologist noted the two accidents in service and cited the damage to the vehicle and the lack of seat harness protection.  He noted that the Veteran had scalp lacerations but failed to discuss the other immediate clinical observations and imaging studies or the results of the discharge physical examination.  He did note the observations of a private physician in August 1977.  The neurologist concluded that the symptoms observed by the physician represented a closed brain injury but did not discuss the physician's expectation that the symptoms would resolve in a few months. He did not discuss the criteria for a closed brain injury and what symptoms did or did not support that diagnosis.  He did not discuss the Veteran's successful post-service occupational capacity or treatment prior to 2006.  He concluded that symptoms noted since 2006 must have preceded additional post-service head injuries in 1998 and 2005 without explanation.  He also cited psychiatric symptoms in service and poor military performance that are not shown in the records.  The physician attributed the Veteran's recurrent nausea and vertigo to the head injuries in service but was not able to provide an opinion regarding recurrent headaches.  The physician concluded that it was likely that the cervical spine and headache disorders were caused by the two accidents in service.  

Considering the above-cited evidence in light of the applicable legal authority, the Board finds that, resolving all reasonable doubt in the Veteran's favor, the record presents a basis for awards of service connection.   
Following a thorough review of record, the Board finds that that there is competent and credible lay and medical evidence both for and against service connection for the cervical spine disability and for residuals of a head injury including headaches and vertigo.  All opinions in support of service connection address some of the supportive factors in the record but fail to explain why non-supportive factors are not relevant or warrant less consideration.  The negative opinions likewise address non-supportive factors but do not explain why they contradict or outweigh the supportive factors and opinions.  The Board concludes that the opinions of record, each standing alone, contain shortcomings.  Nevertheless, the Board concludes that seven medical opinions are of record, four of which included a review of all pertinent records, and that they represent different and off-setting but competent medical evaluations.  Therefore, further development with additional medical review would not likely be productive.  The Board places great probative weight on the reports of the treatment following in the accidents in service and the August 1977 report of the attending private physician as these observations were made shortly after each accident at the time of immediate treatment and follow up in the next six months as compared to retrospective opinions formed from the record and lay statements many years later.  Notably, however, the opinion evidence on the nature and degree of severity of the injuries and symptoms are in opposition and of relatively equal probative weight. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56. 

Given the totality and relative equipoise of the evidence, to particularly include the six medical opinions, and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor. the Board finds that the criteria for cervical spine disorder and for residuals of head injury including headaches and vertigo are met.  
ORDER

Service connection for cervical spine disability is granted.

Service connection for residuals of head injury, to include headaches and vertigo, is granted.


REMAND

Unfortunately the Board finds that further RO action on the remaining claims on appeal is warranted.  The Veteran has not been provided a VA examination for the claims for service connection for a low back and bilateral knee disabilities.  The private neurologist in September 2012 did not address these disabilities, and the privet orthopedic physician in October 2012 noted that the Veteran sustained significant injuries to the knees and back that are not shown in the service treatment records or in the August 1977 physician's report.  Although he concluded that the current low back and knee disorders were a consequence of the motor vehicle accident, he provided no explanation for the opinion.     

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2)(West 2002), 38 C.F.R. § 3.159(c)(4)(i) (2012).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, there is credible lay and medical evidence of two accidents in service and lay evidence from the Veteran and his spouse that he sustained knee and back injuries.  There is medical evidence of the post-service onset of symptoms and diagnoses of knee and lumbar spine disorders.  There is the suggestion by the Veteran and by at least one competent orthopedic physician that the disorders were caused by trauma in service although no injuries of the back and knees were noted by military examiners after the accidents.  The Board concludes that requirements for VA examinations are  met, and that comprehensive and detailed examination and opinions are needed to decide the claims remaining on appeal.

The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may well result in denial of the reopened claims.  See 38 C.F.R. § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the RO should also give the Veteran another opportunity to present information and evidence pertinent to the claims remaining on appeal, notifying him that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to readjudicating the claims remaining on appeal.  The RO's readjudication of the claims should include consideration of all evidence added to the record since the RO's last adjudication.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his attorney a letter offering the opportunity to provide additional information and medical opinions, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Explain the type of evidence that is the Veteran's ultimate responsibility to submit.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses from each contacted entity are received, or, a reasonable time period for the Veteran's response has expired, arrange for the Veteran to undergo VA orthopedic examination of the lumbar spine and knees by an appropriate physician.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All appropriate tests and studies, to include x-rays, should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disability(ies) affecting the lumbar spine and each knee.

Then, with respect to each diagnosed disability, the physician shoulder render an opinion, based on sound medical principles, as to whether the disability is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is due to injury or disease incurred or aggravated during the Veteran's military service-to particularly include the May 1975 pool diving accident and/or the  December 1976 motor vehicle accident.

In rendering the requested ,the physician should consider and discuss all pertinent in and post service lay and medical evidence, including but not limited to the following: 

Service outpatient and December 1976 inpatient treatment records, ;police investigator's report of a December 9, 1976 motor vehicle accident, January 1977 report of discharge physical examination and history questionnaire, August 1977 private physician's report, post service records of occupations, August 2004 statements from family members, August 2010 hearing testimony, private and VA outpatient treatment records after service; and 

The following medical assessments and opinions:  private Dr.  R.D.H. dated August 16, 2010; Dr. C.W.S. dated January 7, 2012; Dr. W.L.B. dated February 8 2012; Dr. P.M. dated September 27, 2012; and Dr. J.A.L. dated October 23, 2012. 

The physician should also specifically consider and discuss lay assertions that symptoms continued since the accidents, the clinical observations and imaging shortly after the accidents through August 1977, the post-service sequence of treatment, and the strengths and weaknesses of all the previous opinions noted above.  It is of importance to the Board that factors both supportive and non-supportive of a relationship to service be addressed.  

4.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the claims for service connection remaining on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claims, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise  adjudicate each remaining claim for service connection, on the merits, in light of all pertinent evidence and legal authority.  

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


